7 So. 3d 655 (2009)
Cirilo ZUNIGA, Petitioner,
v.
DOWNTOWN DRYWALL, INC. and Jua/St. Paul Travelers Insurance Company (E/C# 1) and Palma Construction Group Inc. and Gallagher Bassett Services, Inc. (E/C# 2), Respondents.
No. 1D09-0390.
District Court of Appeal of Florida, First District.
April 30, 2009.
Bill McCabe, Shepherd, McCabe and Cooley, Longwood, for Petitioner.
Shawna G. Andres, Pallo, Marks, Hernandez, Gechijian & DeMay, P.A., Palm Beach Gardens, for Respondents.
PER CURIAM.
The issues raised in the Petition for Writ of Certiorari are moot. Alternatively, petitioner has not shown material harm that could not be remedied on appeal. The writ is DENIED.
KAHN, DAVIS, and CLARK, JJ., concur.